Citation Nr: 1129338	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a major depressive disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for DDD (DDD) of the lumbar spine prior to April 13, 2009.  

3.  Entitlement to a rating in excess of 20 percent for DDD of the lumbar spine since April 13, 2009.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served in the Army from June 1982 to August 1982 and in the Coast Guard from February 1984 to January 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2006 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in September 2008.  A transcript of the hearing is associated with the claims file.

In February 2009, the Board denied an initial rating in excess of 50 percent for a major depressive disorder, and denied an effective date earlier than January 31, 2006, for the grant of service connection for major depressive disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  

In a memorandum decision dated in September 2010, the CAVC vacated that portion of the Board's February 2009 decision that denied an initial rating in excess of 50 percent for major depressive disorder, and remanded the claim back to the Board for development as specified in the memorandum decision.  

In February 2009, the Board remanded the claim for a higher initial rating for DDD of the lumbar spine and entitlement to a TDIU for additional evidentiary development.  Those matters have since been returned to the Board for further appellate action.

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for DDD of the lumbar spine and major depressive disorder, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

During the course of the claim, the RO granted a 20 percent for DDD, but made the increased rating effective after the date the claim was received.  Thus, a staged rating is in effect.  

Inasmuch as higher ratings are available before and after the effective date of the higher rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the lumbar spine issue differently than did the RO, as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to a TDIU is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Major depressive disorder is manifested by no more than occupational and social impairment with reduced reliability and productivity.

2.  Prior to April 13, 2009, DDD was manifested by mild intervertebral disc syndrome, with forward flexion in excess of 60 degrees, with no ankylosis or incapacitating episodes involving bed rest prescribed by a physician and treatment by a physician.  

3.  Since April 13, 2009, DDD has been manifested by moderate intervertebral disc syndrome with recurring attacks, with forward flexion in excess of 30 degrees, with no ankylosis or incapacitating episodes involving bed rest prescribed by a physician and treatment by a physician.

4.  Associated right lower extremity neurological abnormality is no more than mild in degree.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a major depressive disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9434 (2010).

2.  Prior to April 13, 2009, the criteria for a rating in excess of 10 percent for DDD of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5292, 5293, 5295 (2003); DCs 5237, 5242, 5243 (2010).

3.  Since April 13, 2009, the criteria for a rating in excess of 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5292, 5293, 5295 (2003); DCs 5237, 5242, 5243 (2010).

4.  Since September 26, 2003, the criteria for a separate 10 percent rating for right lower extremity radiculitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In addition, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, as those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues. See Moray v. Brown, 5 Vet. App. 211 (1993).

Initial Rating for a Major Depressive Disorder

As noted above, this issue was the subject of a CAVC memorandum decision, which vacated and remanded a prior Board decision.  In the memorandum decision, the CAVC specified that the Board failed to discuss testimony regarding worsening concentration, the finding of a VA examiner that the Veteran was not competent to handle his funds, multiple medical opinions that the Veteran's depression affected his ability to work, and a 2008 opinion of a VA psychiatric nurse practitioner that found severe symptoms.  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is experiencing.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  

The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The  Federal Circuit has embraced the CAVC's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In addition, in evaluating psychiatric disabilities the VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  Under DSM-IV, a Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

In the June 2006 rating decision, the RO granted service connection and assigned an initial 50 percent rating for major depressive disorder, pursuant to DC 9434, which provides for ratings as follows:

* A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
* A 70 percent rating  may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).
* A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

The Board finds that in this case there is not occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In particular, while the evidence does demonstrate deficiencies in work and family relations, it also demonstrates that the Veteran's major depressive disorder does not result in deficiencies in school, judgment, or thinking, and does not result in deficiencies in mood to the degree contemplated for a 70 percent rating.  

Regarding judgment and thinking, clinical findings have been largely normal.  In May 2006 and July 2006 mental health notes, the Veteran's thought processes were found to be normal.  In a June 2008 mental health note, he  was found to have good judgment.  This was also noted in April 2006, February 2007, and July 2008.  In October 2006, March 2007, and June 2008 that he was found to have no thought disorder.  

In the May 2006 VA examination report, the examiner found no evidence of disorder of thought process or content.  In October 2008, the Veteran's thought processes and content were found to be logical and linear.  In July and November 2006 VA psychotherapy notes, his judgment was noted as fair.  April, May, and July 2006 psychotherapy notes reveal that his thoughts were linear and insight and judgment were either fair or good.  September and October 2006 psychiatric evaluations reveal that thought processes were linear, thought content was appropriate, and judgment was fair.  Private records from K.K. show that insight was limited, but judgment was intact and his thinking was not delusional.    

Of particular significance in this discussion is the recommendation by the May 2006 VA examiner that, because of difficulties in concentration and memory the Veteran needed assistance in managing his funds.  The May 2006 VA examination report shows that he  reported trouble with memory, and stated that when he was working on something and walked away, it took him forever to remember what he was supposed to do.  However, on examination, he provided an accurate history; and, immediate, recent, and remote memory was all within normal limits.  

The May 2006 report appears to be the principal basis for the RO's decision in July 2006 that he  was not competent to handle disbursement of funds.  However, based on receipt of additional evidence on this question, the RO concluded in March 2008 that the Veteran was, in fact, competent to handle disbursement of funds.  

Indeed, the bulk of the evidence conflicts with the May 2006 examiner's opinion.  A private physician, K.M.-M., D.O., reported in an August 2007 letter that the Veteran was "quite capable of managing his own funds.  He has always handled his family's finances in a responsible manner, and does not need a payee to manage his funds."  

An undated letter from his pastor, received in July 2006 reported that he had known the Veteran for 6 years, that he had served the church in positions including pastor's council, pastor's advisor, and usher, and attested to his competence in matters of finances and support.  A July 2006 letter from M.H.G, Ph. D. attests to the Veteran's ability to manage money.  A March 2006 mental health intake note found that his condition was appropriate for outpatient treatment, at least implying that he was capable of living independently.  

Thus, when viewed in the context of the other evidence on this question, the May 2006 examiner's opinion appears to be rather isolated.  Moreover, while it appears to have been based primarily on the Veteran's complaints regarding concentration and memory as reported at the time of the examination, objective testing of memory and concentration has been essentially normal.  

The March 2006 mental health intake summary also showed that concentration and recent and remote memory were fair.  An April 2006 psychotherapy note reveals that concentration and memory were fair.  A May 2006 psychotherapy note reveals that concentration and memory were good.  A May 2006 psychiatric evaluation shows that memory and intelligence were grossly intact.  

A July 2006 psychotherapy note reveals that the Veteran's memory was intact and he was able to concentrate.  Moreover, the Veteran's fund of knowledge was adequate.  September and October 2006 psychiatric evaluations reveal that short-term and long-term memory was intact, and concentration was fair.  He was psychiatrically stable, cognitively intact, and able to make informed decisions.  

The Board acknowledges that a September 2008 statement from a VA mental health nurse practitioner indicated that poor concentration resulted in impaired comprehension and ability to retain and recall information.  However, it does not appear that this was based on objective testing conducted at the time, but on the Veteran's complaints.  The Veteran and his wife testified that he had trouble concentrating, and that, when she asked him a general question, a lot of times it took him a very long period to try to gather up the answer.  

Of course, the Veteran is competent to describe his memory and concentration, and his wife is competent to describe her perception of these matters; however, he  did not agree with the May 2006 examiner's conclusion regarding competence.  As set out above, several responsible individuals who had known him personally also disagreed with this assessment, as did most of the medical professionals who have treated him over an extended period of time.  

Here, while the descriptions of symptoms by the Veteran and his wife are competent evidence, he  has been inconsistent in his assertions.  The Board is more persuaded by the combined evidence indicating that he was, in fact, competent to handle his funds, than by isolated findings to the contrary.  The Board also finds this evidence to be indicative of his ability to function independently, appropriately and effectively, and of the lack of deficiencies in judgment and thinking.  

Regarding the Veteran's mood, it has been consistently found to be depressed; however, this is not itself suggestive of any particular rating since he is service-connected for a depressive disorder, and thus all levels of disability would, by definition, entail some degree of depression.  Indeed, the current 50 percent rating contemplates symptoms of the same type and degree as disturbances of motivation and mood.  Moreover, because the term depression is used as a diagnosis as well as a symptom, attention must be paid to the specific level of symptomatology described for the 70 percent level, and not simply to the use of the term depression.  In this regard, the Board will address symptoms of anxiety and panic as specified in the rating criteria.  

The Board finds that the evidence is not consistent with near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran testified that he has trouble being in crowds and that this caused anxiety attacks.  September and October 2006 psychiatric evaluations reveal that his mood was mildly depressed and mildly anxious.  

The report of VA examination in May 2006 revealed that he  reported panic attacks in which he has shortness of breath, pressure and pain in his chest, cold sweats, and a belief that he is having a heart attack.  He stated that he had had five such attacks since September 2005.  The last one was the end of January 2006 when he was being examined secondary to his workman's compensation claim.  

At the time of the examination, he was reporting mild to moderate dysphoria but no crying.  He reported mild anergia, anhedonia, social withdrawal, hopelessness, and helplessness.  In March 2006, K.K. reported that the Veteran did have problems with severe anxiety.  A May 2006 psychotherapy note revealed that he had not had any recent panic attacks, but that he started to get anxious that morning while at an awards ceremony at his daughter's school.  An April 2006 psychotherapy note reveals that that when a bunch of people came over to his house, he started to panic.  He went to his room and was able to calm down.  

A February 2007 mental health note revealed one panic attack in the prior month, and at worst in the prior year he was having l-2 per week.  The Board acknowledges that the Veteran experiences anxiety on a fairly constant basis.  He has reported that the anxiety never goes away entirely.  However, anxiety is not panic.  While the Veteran has panic attacks, by his own description of their frequency, they are more in line with panic attacks more than once a week (50 percent) then near-continuous panic (70 percent).  

Regarding other specific symptom examples, the Board finds that the evidence is not consistent with suicidal ideation.  This also touches on the question of deficiencies in mood.  The Board finds that, while the Veteran had some history of suicidal thinking, this does not characterize his thinking currently.  A January 2009 suicide risk assessment concluded that he  was not suicidal.  A July 2006 mental health note revealed that he had no thoughts or plans of homicide or suicide.  

The Veteran reported that he had recently thought about what it would be like if he were to die and believed that others would be better off.  It was noted that the social worker helped him take a critical look at this and he  was able to identify many people in his life who would be saddened by his death including his mother, his pastor, and his children.  He was found not to be homicidal or suicidal.  April, May, and July 2006 psychotherapy notes reveal no suicidal or homicidal ideation.  

The report of VA examination in May 2006 revealed that the Veteran denied current suicidal ideation or plan.  He stated that he had been suicidal in the past and reported fairly common passive thoughts of death.  A March 2006 mental health intake note revealed no homicidal or suicidal ideation.  

Reports from October 2005 - March 2006 from K.K. indicate that the Veteran had thought of death before, but denied any suicidal ideation and denied any suicide attempts or homicidal ideation.  September and October 2006 psychiatric evaluations note that suicidal ideation and homicidal ideation were absent.  In sum, the evidence, including his statements, has been inconsistent with suicidal ideation.

Further, the Board finds that the evidence is not consistent with obsessional rituals which interfere with routine activities.  The Veteran has not described any obsessional rituals.  While there has been some notation of obsessive thinking, as reported by K.K. in that the Veteran remained obsessive about multiple somatic problems and emotional well-being, this does not appear to describe any type of ritual, or to be either type or degree of symptomatology contemplated as an obsessional ritual.  

Next, the Board finds that the evidence is not consistent with speech intermittently illogical, obscure, or irrelevant.  The Veteran's speech has been largely normal.  Indeed, a mental health note in July 2006 reveals that his speech and thought process were normal.  The report of VA examination in May 2006 showed spontaneous speech that was fluent, grammatical, and free of paraphasia.  

In May 2005, K.K. reported that speech was slightly under-productive, withdrawn, and slightly seclusive.  However, in notes from October 2005 - March 2006 K.K. found his speech pattern was of normal rate and volume.  April, May, and July 2006 psychotherapy notes reveal that speech was normal.  September and October 2006 psychiatric evaluations reveal that speech was of normal rate and tone.  

In addition, the Board finds that the evidence is not consistent with impaired impulse control (such as unprovoked irritability with periods of violence).  While the Veteran has consistently been noted to be irritable, with occasional angry outbursts, and was noted to be taking anger management classes, there is no description by the Veteran or others of periods of violence, or true impairment of impulse control.  Indeed, he  testified that at times he felt as though he wanted to hit somebody, but he had not gone that far.  

Next, the Board finds that the evidence is not consistent with spatial disorientation.  There is no assertion of such symptomatology on the part of the Veteran, or description of such in the clinical evidence.  He has consistently been found to be alert and oriented.  

Further, the Board finds that the evidence is not consistent with neglect of personal appearance and hygiene.  Mental health notes in March 2006 and July 2006 reveal that the Veteran was neat and clean for his appointment.  October 2005 - March 2006 records of K.K. show him to be groomed and fairly kempt, although slightly unshaven.  A May 2006 psychotherapy note reveals that he was very neatly dressed and groomed.  

As discussed in some detail above, the Veteran's symptomatology does demonstrate deficiencies in work and family relations.  In particular, the Board finds that the evidence is consistent with difficulty in adapting to stressful circumstances (including work or a work-like setting).  In so finding, the Board notes a November 2006 letter from the U.S. Office of Personnel Management reports that the Veteran was disabled for the position of Supervisor, Customer Service, due to PTSD.  

A December 2005 certification of health care provider for purposes of the Family and Medical Leave Act shows that the Veteran reported feeling overwhelmed with decreased energy, attention, and concentration.  It was recommended that he  take 2 to 3 months leave, as tolerable, and then return to part-time hours.  

A January 2006 letter from M.D., M.D., stated that the Veteran would not be able to return to work due to his diagnosis of severe depression.  His depression is significantly worse/exacerbated by stress at work such as dealing with crowds and complaints and other daily work stress.  

The Veteran is competent to describe his symptoms.  While his complaints regarding concentration and memory have not been objectively confirmed, at least to the extent he has reported, his perception of such symptomatology is demonstrated, and the Board finds that this has resulted in a difficulty in adapting to work.  

Regarding family relations, the Veteran has reported family conflicts with his wife and son.  However, it was noted in the May 2006 VA examination that he  had been married for 21 years and was living with his wife at that time.  In a December 2006 assessment, he  reported a good relationship with his wife.  At other times, he has reported that the relationship is troubled.  In October 2005, he  reported to K.K. that his wife complained of him being extremely distant, both emotionally and physically.  

In a July 2008 mental health note, the Veteran reported that he left his wife and was getting a divorce; however, in October 2008, he reported that he had moved back in with his wife and the two were receiving counseling.  In a March 2009 psychotherapy note, he  reported that the relationship had improved due to a concerted effort on both their parts.  

The Board acknowledges that the Veteran's major depressive disorder has resulted in deficiencies in family relations; however, the Board finds that the evidence is not consistent with inability to establish and maintain effective relationships.  In this regard, the use of the word "inability" is significant as this appears to be the crucial distinction between symptomatology at the 50 percent level and symptomatology at the 70 percent level.  

The example used for the 50 percent level specifies "difficulty" in establishing and maintaining effective work and social relationships.  The evidence in this case establishes that the Veteran has been able to establish and maintain effective relationships, and to respond to periods of difficulty by taking actions to improve the relationship.  Such symptomatology is more consistent with a 50 percent rating.  

While the Board has found that one of the examples enumerated for the 70 percent level is demonstrated, i.e., difficulty in adapting to stressful circumstances, this does not determine the rating to be assigned.  In order to assign a 70 percent rating, the evidence must more nearly approximate the criteria for the 70 percent level than those for the 50 percent level.  In this determination, the specific rating criteria are of greater importance than the examples enumerated thereunder.  

Here, the Board has found that the Veteran's major depressive disorder has resulted in deficiencies in work and family relations; but has found no deficiency in judgment and thinking, and has found any deficiency in mood to be of a lesser degree than contemplated for the 70 percent rating.  

As such, the Board finds that deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood are not demonstrated in this case, and are not more nearly approximated than occupational and social impairment with reduced reliability and productivity.  

In addition, the Veteran has reported a long history of sleep impairment and insomnia.  However, this is not probative of entitlement to any rating above 30 percent, as chronic sleep impairment is listed as an example of the type and degree of symptoms that support a 30 percent rating.  

Next, the Board has considered the Global Assessment of Functioning (GAF) scores.  In 2005 and 2006, GAF scores were in the 41 to 50 range, but more recently have been consistently in the range from 51 to 60.  Overall, they have ranged from 40 to 65.  

* A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  
* A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  
* A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."   

In May 2006, the VA examiner assigned a score of 45.  The examiner concluded that the Veteran's current psychiatric presentation had resulted in a severe degree of impairment of social functioning and severe degree of impairment in occupational functioning.  His overall level of disability was severe.  

Neither GAF scores, nor the use by an examiner of the term "severe" implies any particular level of compensation.  Words such as "severe" and "serious" are not defined in the VA Schedule for Rating Disabilities or in the DSM-IV.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In this case, the Board finds that the conclusions and opinions of medical professionals and reported by the Veteran are more probative in terms of a rating than GAF scores or the use of symptom descriptors that do not mesh with the rating criteria.  As discussed at length above, the symptomatology reported by the Veteran and by medical professionals who have examined him does not more nearly approximate the criteria for the 70 percent level than the 50 percent level.  

In so finding, the Board also notes that symptoms used as examples of the 100 percent level are almost entirely absent.  For reasons already discussed in regard to the 70 percent level, there is not gross impairment in thought processes or communication, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or a persistent danger of the Veteran hurting himself or others.  In addition, the Board notes no evidence or assertion of persistent delusions or hallucinations, or grossly inappropriate behavior.  

The Board acknowledges a September 2008 fax from a private attorney requesting a medical assessment from a private nurse practitioner for purposes of a Social Security claim.  The attorney stated that, for Social Security purposes, the only assessment that really helped was poor or none.  The attached report from the nurse practitioner rated the Veteran as poor in all categories except personal appearance, which was fair.  

The categories rated as poor include the ability to follow work rules, relate to coworkers, deal with the public, use judgment, interact with supervisors, deal with work stresses, function independently, maintain attention and concentration, understand, remember, and carry out complex job instructions, detailed but not complex job instructions, or simple job instructions, the ability to behave in an emotionally stable manner, to relate predictably in social situations, or to demonstrate reliability.  The Veteran was assigned a GAF of 55, and was found capable of managing benefits in his own self interest.  

The Board assigns very little credibility to the findings of the nurse practitioner.  In so finding, the Board notes that the attorney specifically informed her in advance of her assessment of the level of impairment that was necessary to obtain the benefit the Veteran was seeking.  

More importantly, the GAF score assigned was noticeably out of step with her specific ratings of poor.  A GAF score of 55 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

This stands in contrast to the nurse practitioner's poor rating in all categories related to occupational and social functioning.  The Board finds it impossible to reconcile the nurse practitioner's finding that the Veteran was capable of managing benefits in his own self-interest, and yet had a poor ability to use judgment, function independently, understand, remember, and to demonstrate reliability.  As such, the Board finds the report lacking in credibility.  

Regarding the criteria for a 70 percent level, the Board has discussed the Veteran's assertions as made to health care providers and to VA.  For the most part, the Board has accepted the Veteran's report of symptomatology and the effect it has had on his ability to function.  In the context of memory and concentration, the Board found that his assertions were inconsistent with other assertions he made, and found in favor of his assertions, as supported by the bulk of the evidence, that his memory and concentration were largely normal.  

While he  clearly believes that a higher rating is warranted, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence strongly indicates that it does not.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 50 percent for major depressive disorder.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply and the appeal is denied.

Ratings for DDD of the Lumbar Spine

The Veteran filed a claim for service connection for "Back Problems" in February 2000.  That claim was denied in a May 2000 rating decision, on the basis that service treatment records - received solely from the Veteran, and apparently incomplete - did not substantiate an injury or disease in service.  

Although he  initiated an appeal, the appeal was not perfected.  After passage of the VCAA, the claim was reconsidered in November 2001.  This time, his service treatment records were obtained from the National Personnel Records Center.  However, the claim was again denied.  

Subsequently, the Veteran filed a claim in January 2006, but mentioned only depression and anxiety.  Nevertheless, in reviewing the service treatment records previously received, the RO found evidence of a diagnosis of DDD in service.  In June 2006, the RO granted service connection for DDD of the lumbar spine, on the basis of clear and unmistakable evidence regarding the prior decisions.  The RO assigned an initial rating of 10 percent pursuant to DCs 5010-5292, effective February 28, 2000, the date of the original claim.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

An April 2010 rating decision subsequently granted a higher rating of 20 percent, effective April 13, 2009, thus establishing a staged rating, with a 10 percent rating in effect prior to April 13, 2009.  

While the claim was pending, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations.

The timing of this change requires the Board to first consider the claim under the appropriate pre-amended regulations for both periods (before and after April 13, 2009), and then to apply whichever version is more favorable to the Veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or regulation governing the case changes after a claim has been filed or reopened, but before the administrative or judicial appeal has been concluded, the version most favorable to the Veteran will apply).  

The Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (2003) overruled Karnas to the extent that it permits the amended version of a regulation to be applied prior to its effective date.  Accordingly, the Board must apply the amended regulations only to the evidence reflecting the Veteran's condition after the effective date of the amendment.  

Analysis under the Pre-Amended Spine and Disc Regulations

The following pre-amended diagnostic codes are pertinent to this appeal:

* Under DC 5292, limitation of motion of the lumbar spine warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 40 percent rating when severe.  
* Under DC 5295, lumbosacral strain warrants a 10 percent rating with characteristic pain on motion, a 20 percent rating with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, and a 40 percent rating when severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.
* Under DC 5293, intervertebral disc syndrome warrants a 10 percent rating when mild, a 20 percent rating when moderate with recurring attacks, a 40 percent rating when severe, with recurring attacks, with intermittent relief, and a 60 percent rating when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010). 

It should also be noted that use of terminology such as "mild" by VA examiners and other medical professionals, although evidence to be considered by the Board, is not dispositive of any issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that a 20 percent initial rating is not warranted under DC 5293 for any period during which a 10 percent rating is currently assigned.  This finding is based on evidence demonstrating a true worsening of symptoms as reflected in the April 2009 examination report.  Such worsening supports the staged rating assigned as of the date of the examination.  Prior to that report, the evidence demonstrates no more than mild overall impairment from intervertebral disc syndrome.  

The Veteran testified at his hearing that he experienced pain running down the right leg, which caused his feet and legs to ache.  A January 2000 report from private physician, A,C.M, M.D., revealed that, even at that early date, the Veteran was experiencing right L5 radiculopathy secondary to an L4-5 disc herniation.  

However, the report of VA examination in May 2006 noted that his back pain did not radiate at that time.  Motor strength and muscle tone were normal in both lower extremities.  Nevertheless, light touch sensation was found to be diminished in the right lateral thigh and right lower leg, as well as in the dorsal aspect of the right foot involving all toes, indicating some lower extremity involvement at that time.  Deep tendon reflexes were normal in all extremities, except for a 1+ right ankle jerk.  

A December 2006 primary care physician note revealed that the Veteran "continues with low back pain that radiates to his leg," and had continued numbness in the right foot.  Strength and deep tendon reflexes were diminished in the right lower extremity, but not in the left.  

A February 2007 physical therapy note showed right lower extremity posterolateral pain to the level of the toes.  There was also numbness to the top of the right foot and side of the right leg since the surgery (1999).  A physician noted in a February 2007 report that the Veteran was experiencing right sciatic-like symptoms.  

A September 2007 pain clinic note reveals pain and numbness in the right leg and low back described as moderate in severity (6/10), sharp, stabbing, throbbing pain with a burning, aching component.  The pain was always present, but the intensity would vary.  It was associated with a feeling of bilateral foot achiness at night.  Nothing made the pain better.  

There was light decreased sensation in the right L5 nerve root distribution.  Muscle strength was 5/5 and symmetrical, except for the ankles which were 4/5 and symmetrical.  Deep tendon reflexes in the right ankle were trace and elsewhere were 2/4 and symmetrical.  The spine had a normal curvature.  The diagnosis was right lumbar radiculitis.  

Thus, even prior to the April 2009 examination, the evidence demonstrated symptoms of sciatic neuropathy that were recurrent; however, neurological findings were minimal.  Moreover, significant markers of impairment such as muscle strength and gait were normal in May 2006.  The Veteran had significant pain-free motion in most planes, and spinal curvature was normal.  Where strength was diminished, such as in the ankles, in September 2007, it was still rated at 4/5, and thus only minimally diminished.  Based on such evidence, the Board finds that prior to April 2009, a rating in excess of 10 percent is not warranted under DC 5293.  

As set out above, prior to April 13, 2009, the current rating under DC 5293 contemplated mild intervertebral disc syndrome; and in this case, moderate intervertebral disc syndrome was not demonstrated.  The Board has considered other applicable diagnostic codes in regard to the period prior to April 13, 2009.  In order to support a rating in excess of 10 percent under DC 5292, the evidence must demonstrate moderate limitation of motion.  In order to support a rating in excess of 10 percent under DC 5295, the evidence must demonstrate muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

Regarding range of motion, the Veteran testified that he could only bend just a little bit forward, and that he needed his wife to put his socks on for him; however, in May 2006, he  could flex to 85 degrees, extend to 30 degrees, laterally flex to 30 degrees to the right and 25 degrees to the left, and rotate to 45 degrees in both directions.  All of these motions were accomplished without pain.  They did not change after repetitive use.  

For purposes of comparison, the Board notes that the amended spine regulations include a reference to normal range of motion, which stipulates that normal forward flexion is to 90 degrees, extension to 30 degrees, left and right lateral flexion are to 30 degrees, and left and right lateral rotation are to 30 degrees.  Supportive of this comparison, the September 2007 pain clinic note reveals "normal" flexion, extension, and side bending, but with pain on extension.  

Thus, the Veteran had normal to near-normal pain-free motion in each plane in May 2006 and September 2007, and had limitation due to pain only on extension in September 2007.  Such near-normal findings indicate that any impairment of range of motion is at most mild in degree.  

Regarding the features of lumbosacral strain, prior to April 13, 2009, in all examinations during this period, the Veteran had near-normal or normal lateral spine motion without pain.  Moreover, while spasms have been reported (suggested in a February 2007 MRI report), and medication for spasms has been prescribed, there have been no spasms noted on extreme forward bending, and indeed, no spasms were found on examination in May 2006.  Nevertheless, it would appear that the presence of both criteria are contemplated for a 20 percent rating, and the findings regarding lateral spine motion preclude a 20 percent rating under DC 5295.  

Turning to the period since April 13, 2009, the Board finds that a rating higher than 20 percent is not warranted under the pre-amended regulations.  Regarding DC 5293, the report of VA examination in April 2009 reveals that there was no distress at rest, thus he had more than intermittent relief.  Straight-leg raising was 15 degrees bilaterally accompanied by low back pain on both sides.  

The Veteran was experiencing low back pain on a daily basis, which would radiate to the right leg, below the knee.  Motor strength appeared diminished at both knees, more so on the right than the left, and sensation was decreased on the lateral aspect and over the dorsum of the right foot.  However, knee jerks were normal bilaterally.  Ankle jerk was absent on the right and 1+ on the left.  

In essence, there is no description of severe symptomatology associated with intervertebral disc syndrome.  Notably, the Veteran's symptomatology has not demonstrably impacted his ability to function in ordinary activities.  He noted that he was uncertain just to what degree his back limits his ambulation.  He reported that he was unable to bend over at work, and experienced difficulty dressing and with personal care.  

His descriptions of his symptoms are competent evidence, and the Board also finds them to be credible as well; however, these descriptions are not as reliable in gauging the degree of disability as the measured range of motion provided by examiners, as the Veteran did not describe the extent of limitation at work, in other words, how far he was attempting to bend.  That he did not have normal forward bending is acknowledged, as demonstrated by the examiner's findings; however, it is the extent of such limitation that determines the disability rating.  Similarly, the description of difficulty dressing and with personal care is imprecise in that it does not describe the extent of impairment.  A rating at any compensable level would contemplate some difficulty in performing such activities.  In sum, these descriptions are probative of actual disability, but are not probative of entitlement to a rating higher than 20 percent.  

The Board has considered other applicable diagnostic codes in regard to the period since April 13, 2009.  In order to support a rating in excess of 20 percent under DC 5292, the evidence must demonstrate severe limitation of motion.  In order to support a rating in excess of 20 percent under DC 5295, the evidence must demonstrate severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

In contrast to the near-normal and normal findings reported prior to April 2009, the examination report in April 2009 shows flexion to 60 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 15 degrees bilaterally.  All motion was accompanied by end-of-range pain, but was not additionally limited following repetitive use on the examination.  

Thus, since April 13, 2009, flexion was 2/3 normal.  Extension was 1/2 normal, lateral flexion was 1/2 normal, and rotation was 1/2 normal.  Such findings are quintessentially moderate.  In light of the better-than-moderate showing on forward flexion, the Board finds that severe limitation of motion is neither shown nor approximated.  

Regarding the features of lumbosacral strain, since April 13, 2009, there is no listing of the spine in any direction.  As discussed above, there is no marked limitation of forward bending.  Forward flexion was measured as 2/3 normal in April 2009.  Moreover, lateral motion was not lost, but was demonstrated as 1/2 normal.  In addition, there has been no finding or assertion of abnormal mobility on forced motion.  

The Board acknowledges, as discussed above, the presence of spasms.  However, spasms alone are not probative of entitlement to any specific rating.  Spasms are noted at the 20 percent level under DC 5295, and at the 60 percent level under DC 5293; however, this is in the context of other symptomatology that is not shown under DC 5295, and in the context of pronounced impairment under DC 5293, which is not shown.  The presence of spasms alone does not justify a higher rating under either code unless other appropriate symptomatology is shown.  

In finding that higher ratings are not warranted under the pre-amended regulations, the Board also looks to the effect of the disability on the Veteran's ability to perform ordinary functions of life.  Significantly, the Veteran reported to the May 2006 examiner that his low back did not affect his usual occupation, although it did affect activities such as yard work.  

The Board acknowledges that the April 2009 examiner noted "moderate to severe" pain getting on and off the examination table.  However, a description of pain as moderate or severe under specific conditions is not the equivalent of moderate, severe, or pronounced overall impairment.  The Board must consider the impact of pain on functional impairment.  

Of course, the Veteran is competent to report his  symptoms.  His description of his symptoms to health care providers has been discussed at length above.  The Board finds him to be credible in his descriptions, and has not rejected any account.  To a great extent, he  has based his claim for a higher rating on the severity of pain he experiences in his low back.  Pain, as described by the Veteran as his primary complaint, is certainly a component of disability, as it can serve to prevent motion of a joint that would otherwise be possible.  

It is clear from the record that he has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for his low back disability.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

In essence, the Veteran's report of pain, even severe pain, is not itself probative of entitlement to a higher rating where a compensable rating is already assigned.  Indeed, in this case, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  As discussed above, the Board's focus has been on pain-free motion, and excursions of motion that were accompanied by pain have been excluded.  

The issue is not whether pain on motion and repetition would additionally limit the motion, but whether that additional limitation would decrease motion to the degree contemplated for a higher rating.  On this record, the Board finds that there is no evidence of such additional limitation of motion.

In sum, the Veteran's service-connected DDD is manifested by mild intervertebral disc syndrome prior to April 13, 2009, and moderate intervertebral disc syndrome with recurring attacks since April 13, 2009.  Such symptomatology is entirely contemplated by the ratings assigned, and the criteria for a higher rating are not met.  

The Board notes that the criteria under DC 5293 are essentially progressive, as they include progressive descriptors of mild, moderate, severe, and pronounced impairment.  Therefore, it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for any higher rating.  

Amended Spine Regulations

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (DC 5237).

* 100% Unfavorable ankylosis of the entire spine;
* 50% Unfavorable ankylosis of the entire thoracolumbar spine;
* 40% Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;
* 20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

As discussed above, in May 2006, the Veteran could flex to 85 degrees, extend to 30 degrees, laterally flex to 30 degrees to the right and 25 degrees to the left, and rotate to 45 degrees in both directions.  All of these motions were accomplished without pain.  They did not change after repetitive use.  Similarly, the September 2007 pain clinic note reveals "normal" flexion, extension, and side bending, but with pain on extension.  In April 2009, flexion was 60 degrees, extension 15 degrees, lateral flexion 15 degrees was bilaterally, and rotation 15 degrees bilaterally.  All motion was accompanied by end-of-range pain, but was not additionally limited following repetitive use on the examination.  

Based on these findings, the criteria for a rating in excess of 10 percent are not met prior to the April 2009 results, and the criteria for a rating in excess of 20 percent are not met thereafter.  The Veteran's range of motion has always exceeded 30 degrees.  Prior to April 2009, his range of motion always exceeded 60 degrees.  This is true even considering the functional effect of pain, weakness, fatigue and incoordination.  

As above, pain, as described by the Veteran as his primary complaint, is an important component of disability.  The provisions of 38 C.F.R. § 4.59 establish that he  is entitled to a minimum compensable evaluation for his low back disability; however, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In essence, his report of pain, even severe pain, is not probative of entitlement to a higher rating, whereas here the evidence demonstrates that he could always exceed forward flexion to 30 degrees, and prior to April 2009 could exceed forward flexion to 60 degrees.  

Thus, on the basis of General Formula alone, the pre-amended regulations appear to be more favorable to the Veteran, as they allow for a 20 percent rating for the entire period.  However, as provided in Note (1), the amended regulations direct the Board to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Prior to the amendment, such impairment was considered under DC 5293, and a separate rating for associated neurological impairment would constitute pyramiding.  The Board will next consider whether such separate rating is warranted under the amended regulations.

Under DC 8520, an 80 percent rating is available for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Lesser ratings are available for incomplete paralysis.  

Where incomplete paralysis is severe, with marked muscular atrophy, a 60 percent rating is warranted.  Where incomplete paralysis is moderately severe, a 40 percent rating is warranted.  Where incomplete paralysis is moderate, a 20 percent rating is warranted.  And, for mild incomplete paralysis of the sciatic nerve, a 10 percent rating is warranted.  

A note applicable to ratings for the peripheral nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Thus, regarding each lower extremity, a zero percent evaluation contemplates incomplete paralysis of the sciatic nerve that is less than mild.  To warrant a compensable initial rating for either lower extremity, the evidence must demonstrate incomplete paralysis of the sciatic nerve that is at least mild in degree.  

The report of VA examination in May 2006 reveals that the Veteran had been experiencing right lower extremity pain since sudden onset in approximately 1998.  A micro diskectomy was performed around that time.  He had residual numbness in the right thigh, toes and foot after that, but was not experiencing leg pain at the time of the examination.  However, a VA primary care note in December 2006 reveals that he was experiencing radiating pain in the right foot and leg.  Strength in the right lower extremity was diminished at 4/5 as compared to normal on the left at 5/5.  Deep tendon reflexes on the right were also diminished.  

A September 2007 pain clinic note reveals the Veteran's complaint of pain in the right leg, which had become sharp in the prior three months.  The examiner found decreased sensation in the right L5 nerve root distribution.  Motor strength was intact; muscle strength was 5/5 and symmetrical, except for the ankle which was 4/5.  Deep tendon reflexes in the right ankle were trace and elsewhere normal and symmetrical.  The examiner diagnosed right lumbar radiculitis and recommended a right L5 selective nerve root injection.

An August 2008 pain clinic note reveals intact sensation to light touch except in the right L4/5 distribution, which was decreased.  Muscle strength was 4/5 in the right knee and ankle, but was normal in the right hip and extensor halcus longus.  Deep tendon reflexes were absent in the right ankle, but 2/4 in the right knee.  By comparison, muscle strength was normal on the left, and deep tendon reflexes were normal on the left.  

The report of VA examination in April 2009 reveals straight-leg raising was positive at 15 degrees bilaterally.  On a daily basis, the Veteran was experiencing radiating pain on the right leg below the knee.  Motor strength appeared diminished at both knees, more so on the right than the left, and sensation was decreased on the lateral aspect and over the dorsum of the right foot.  Knee jerks were 2+ and equal.  Ankle jerks was absent on the right and 1+ on the left.  

In sum, while the Veteran's left lower extremity has been essentially normal throughout the period on appeal, the right lower extremity has been recurrently symptomatic throughout the period, albeit with some periods of remission.  Despite these remissions, a right lower extremity neurological abnormality is confirmed by objective evidence in the form of diminished strength and reflexes on clinical evaluation.  As such, under the amended spine regulations, which allow for separate evaluation of associated objective neurological abnormalities, a separate 10 percent rating is warranted for right lower extremity radiculitis.  

In essence, as there is pain and diminished strength and reflexes, it cannot be said that the right lower extremity radiculitis is asymptomatic.  Therefore, as the evidence demonstrates that the disability is productive of at least some symptomatology, and as the term "mild" is not defined in the rating schedule, the Board finds that the Veteran's overall impairment is at least mild in degree; and, as such, a 10 percent rating is in order for the right lower extremity.  

However, an evaluation in excess of the minimum compensable rating must be based on some demonstrated functional impairment.  In this case, there is no evidence, including the Veteran's statements, of symptoms of the type contemplated as the foot dangling and dropping, or no active movement possible of muscles below the knee.  

Moreover, as discussed above, prior to the April 2009 examination, neurological findings were minimal, and muscle strength and gait were normal in May 2006; and in September 2007, while ankle strength was diminished, it was still rated at 4/5, and thus only minimally diminished.  Since April 2009, symptoms were slightly worse, but still primarily sensory in nature.  For these reasons, the Board finds that, while a 10 percent initial rating is warranted for the right lower extremity, a rating in excess of 10 percent is not warranted.  

Amended Disc Regulations

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides the following ratings:

* 60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;
* 40% With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;
* 20% With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;
* 10% With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The report of VA examination in May 2006 reveals that the Veteran denied any physician-prescribed bed rest due to incapacitating episodes in the past 12 months.  The report of VA examination in April 2009 reveals his assertion that in the last 12 months, he had had 14 episodes of incapacitating back pain.  He reported flare-ups associated with activity that forced him to take to his bed for rest.  

While the Veteran may well have concluded on 14 occasions in the prior 12 months that bed rest was indicated, the regulations are specific in requiring that such bed rest have been prescribed by a physician and involve treatment by a physician.  The Veteran does not assert that bed rest was prescribed, or that he was treated by a physician during these periods.  As such, there is no evidence, including his assertions, that the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are met.  

In summation of the Board's findings, the Board has evaluated the Veteran's DDD under the pre-amended and amended spine and disc regulations.  The Board has found that, prior to April 13, 2009, a rating in excess 10 percent is not warranted under the pre-amended or amended regulations, and that since April 13, 2009, the criteria for a rating higher than 20 percent are not met under the pre-amended or amended spine regulations.  

However, a separate 10 percent rating is warranted for mild right lower extremity radiculitis since the effective date of the amended regulations, which permit separate ratings for associated objective neurological abnormalities.  

To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply and the appeal is denied.

The Board has considered whether additional staged ratings are appropriate but finds no distinct time periods where the Veteran's symptoms warrant a different rating than already assigned.  Significantly, there is no period under consideration during which a rating higher than 20 percent is warranted for the low back, and no period prior to April 13, 2009 during which a rating higher than 10 percent is warranted for the low back.  Moreover, at no time during the period on appeal are the criteria for a rating higher than 10 percent for neurological impairment met or approximated. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected low back disability.  The service-connected low back disability rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  

Because the schedular rating criteria is adequate to rate the Veteran's service-connected DDD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.   

Moreover, the schedular rating criteria under DC 9434 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's major depressive disorder has manifested sleep impairment, impairment of concentration and memory, irritability, panic attacks, depression, as well as social and occupational impairment.  These symptoms are part of the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection for major depressive disorder and DDD of the lumbar spine.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims folder.  Further, he was afforded VA examinations in May 2006 and April 2009.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from him, and a thorough examination.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran testified that he had been denied disability benefits from the Social Security Administration (SSA).  At the hearing, he submitted evidence associated with this claim, consisting of a medical source statement.  He also testified that he had a hearing regarding that claim, and was expecting a favorable decision soon.  The record was held open 60 days so that he  could submit evidence associated with the hearing; however, no additional evidence was identified or submitted.  

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board notes that the claims involving the rating for the low back and TDIU were the subject of a Board remand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's February 2009 remand instructions by obtaining VA treatment records dated after June 2008 and by arranging for a VA examination to determine the severity of his DDD.  That examination included physical symptomatology, neurological manifestations, and a discussion of the effect of the condition on his employability.  


ORDER

A rating in excess of 50 percent for a major depressive disorder is denied.

Prior to April 13, 2009, a rating in excess of 10 percent for DDD of the lumbar spine is denied.  

Since April 13, 2009, a rating in excess of 20 percent for DDD of the lumbar spine is denied.

Since September 26, 2003, a separate 10 percent rating for right lower extremity radiculitis is granted.  


REMAND

In light of the grant of a separate compensable rating for right lower extremity radiculitis, the RO/AMC must have the opportunity to implement the decision, assign the evaluation, and consider whether a TDIU is warranted on a schedular or extraschedular basis.  

Accordingly, this claim is REMANDED for the following actions:

1.  Obtain clinical records from the VA Outpatient Clinic in Anderson for the period from March 2009 to the present.

2.  In light of an additional grant of benefit, reconsider the issue of entitlement to a total rating for compensation on the basis of individual unemployability, including on an extraschedular basis.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


